Exhibit 10.4
Western Digital Corporation
Deferred Compensation Plan
Amended and Restated Effective
<September 11, 2008>

 

 



--------------------------------------------------------------------------------



 



         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    10  
 
       
Article IV
       
Deferrals
    10  
 
       
Article V
       
Company Contributions
    13  
 
       
Article VI
       
Benefits
    14  
 
       
Article VII
       
Modifications to Payment Schedules
    18  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    19  
 
       
Article IX
       
Administration
    21  
 
       
Article X
       
Amendment and Termination
    22  
 
       
Article XI
       
Informal Funding
    23  
 
       
Article XII
       
Claims
    23  
 
       
Article XIII
       
General Provisions
    29  

 

 



--------------------------------------------------------------------------------



 



Article I
Establishment and Purpose
Western Digital Corporation (the “Company”) hereby amends and restates the
Western Digital Corporation Deferred Compensation Plan (the “Plan”), effective
September 11, 2008. The Plan was further amended on August 11, 2010 and
November 10, 2010. The Plan applies only to amounts deferred under the Plan on
or after January 1, 2005, and to amounts deferred prior to January 1, 2005 that
were not vested as of December 31, 2004. Amounts deferred under the Plan prior
to January 1, 2005 that were vested as of December 31, 2004 (the “Grandfathered
Accounts”) shall be subject to the provisions of the Plan as in effect on
October 3, 2004 (the “Grandfathered Plan”), as the same may be amended from time
to time by the Company without material modification, it being expressly
intended that such Grandfathered Accounts are to remain exempt from the
requirements of Code Section 409A. Specified provisions of the Plan applicable
to Grandfathered Accounts are reflected in this document for ease of reference;
however, reflection of such provisions shall not modify the provisions of the
Grandfathered Plan.
The purpose of the Plan is to attract and retain key employees and Directors by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A so as to avoid the imputation of
any tax, penalty or interest thereunder, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

1



--------------------------------------------------------------------------------



 



2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

2.3   Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its Eligible
Employees.

2.4   Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

2.5   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. If someone other than the
Participant’s spouse is designated as Beneficiary, a spousal consent, in the
form designated by the Committee, must be signed by that Participant’s spouse
and returned to the Committee. If the Participant has failed to properly
designate a Beneficiary, or if all designated Beneficiaries have predeceased the
Participant, then the Beneficiary shall be the Participant’s spouse, if living,
otherwise the Participant’s estate.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

2.6   Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

2.7   Change in Control. Change in Control means, with respect to a
Participating Employer that is organized as a corporation, any of the following
events: (i) a change in the ownership of the Participating Employer, (ii) a
change in the effective control of the Participating Employer, or (iii) a change
in the ownership of a substantial portion of the assets of the Participating
Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

2



--------------------------------------------------------------------------------



 



An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii) (or any successor provision).
Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

2.8   Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

2.9   Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.

2.10   Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.11   Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. Members of the Committee may be Participants and/or
Employees; provided, however, that any member of the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. If no designation is made, the Board of Directors of the Company shall
have and exercise the powers of the Committee.

2.12   Company. Company means Western Digital Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

2.13   Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

3



--------------------------------------------------------------------------------



 



2.14   Company Stock. Company Stock means shares of common stock issued by the
Company.

2.15   Compensation. Compensation means a Participant’s base salary, bonus,
commission, Director fees, and such other cash or equity-based compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan. Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

2.16   Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 80% of Compensation payable in the form of cash and
up to 100% of other types of Compensation for a Plan Year. A Compensation
Deferral Agreement may also specify the investment allocation described in
Section 8.4.

2.17   Death Benefit. Death Benefit means the benefit payable under the Plan to
a Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

2.18   Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

2.19   Director. Director means a member of the Board of Directors of the
Company.

2.20   Disability Benefit. Disability Benefit means the benefit payable under
the Plan to a Participant in the event such Participant is determined to be
Disabled.

 

4



--------------------------------------------------------------------------------



 



2.21   Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided; however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.

2.22   Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.

2.23   Effective Date. Effective Date means September 11, 2008.

2.24   Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

2.25   Employee. Employee means a common-law employee of an Employer.

2.26   Employer. Employer means, with respect to Employees it employs, the
Company and each Affiliate.

2.27   ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.28   Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.

2.29   Grandfathered Account. Grandfathered Account means amounts deferred under
the Plan prior to January 1, 2005 that were vested as of December 31, 2004.

2.30   Participant. Participant means an Eligible Employee or a Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

2.31   Participating Employer. Participating Employer means the Company and each
Adopting Employer.

2.32   Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.

 

5



--------------------------------------------------------------------------------



 



2.33   Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

2.34   Plan. Generally, the term Plan means the “Western Digital Corporation
Deferred Compensation Plan” as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

2.35   Plan Year. Plan Year means January 1 through December 31.

2.36   Retirement. Retirement means a Participant’s Separation from Service for
reasons other than Disability or death after attainment of age 55; provided,
however, that in the case of a non-Employee Director, Retirement means severance
of all directorships with the Employer for reasons other than Disability or
death after attainment of age 70 (or, with respect to a Grandfathered Account,
severance of all directorships with the Employer for reasons other than
Disability or death after attainment of age 70 or such later age as the
Committee shall specify).

2.37   Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.

2.38   Retirement/Termination Account. Retirement/Termination Account means an
Account established by the Committee to record the amounts payable to a
Participant upon Retirement or other Separation from Service. Unless the
Participant has established a Specified Date Account, all Deferrals and Company
Contributions shall be allocated to a Retirement/Termination Account on behalf
of the Participant.

 

6



--------------------------------------------------------------------------------



 



2.39   Separation from Service. Separation from Service means a termination of
services provided by a Participant to his or her Employer, whether voluntarily
or involuntarily, other than by reason of death or Disability, as determined by
the Committee in accordance with Treas. Reg. §1.409A-1(h). In determining
whether a Participant has experienced a Separation from Service, the following
provisions shall apply:

  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

  (b)   For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

  (c)   For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (a) and (b) of this
Section, respectively. Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (b) of this Section.

 

7



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

2.40   Specified Date Account. Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. Unless otherwise
determined by the Committee, a Participant may maintain no more than five
Specified Date Accounts with respect to Deferrals not attributable to a
Grandfathered Account. A Specified Date Account may be identified in enrollment
materials as an “In-Service Account” or such other name as established by the
Committee without affecting the meaning thereof. Any Short-Term Payout (as
defined in the Grandfathered Plan) elected by a Participant with respect to
Deferrals attributable to a Grandfathered Account shall be maintained in
separate Specified Date Accounts.

2.41   Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(c).

2.42   Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is a “key employee” of the Company
or any Affiliate, any stock of which is actively traded on an established
securities market or otherwise.

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.
For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(2)
(wages, salaries, fees for professional services, and other amounts received for
personal services actually rendered in the course of employment with the
employer maintaining the plan, to the extent such amounts are includible in
gross income or would be includible but for an election under section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), including the earned
income of a self-employed individual); provided, however, that, with respect to
a nonresident alien who is not a Participant in the Plan, compensation shall not
include compensation that is not includible in the gross income of the Employee
under Code Sections 872, 893, 894, 911, 931 and 933, provided such compensation
is not effectively connected with the conduct of a trade or business within the
United States.

 

8



--------------------------------------------------------------------------------



 



Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

2.43   Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.

2.44   Specified Employee Effective Date. Specified Employee Effective Date
means the first day of the fourth month following the Specified Employee
Identification Date, or such earlier date as is selected by the Committee.

2.45   Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

2.46   Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.

2.47   Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether an Unforeseeable Emergency
has occurred shall be determined by the Committee in accordance with Code
Section 409A. The types of events which may qualify as an Unforeseeable
Emergency may be limited by the Committee.

2.48   Valuation Date. Valuation Date means each Business Day.

2.49   Year of Service. Year of Service means each 12-month period of continuous
service with the Employer.

 

9



--------------------------------------------------------------------------------



 



Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of: (i) a credit of Company
Contributions under Article V, or (ii) receipt of notification of eligibility to
participate.

3.2   Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions, subject to the terms of the Plan,
for as long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not defer Compensation under the Plan beyond the Plan
Year in which he or she became ineligible but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). On
and after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero (0), and during such
time may continue to make allocation elections as provided in Section 8.4. An
individual shall cease being a Participant in the Plan when all benefits under
the Plan to which he or she is entitled have been paid.

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.

  (b)   The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

10



--------------------------------------------------------------------------------



 



4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan (as
determined under Section 3.1), he or she has up to 30 days following his or her
initial eligibility to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during such year. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable upon receipt and acceptance by
the Company prior to the end of such 30-day period. The determination of whether
an Eligible Employee or a Director may file a Compensation Deferral Agreement
under this paragraph shall be determined in accordance with the rules of Code
Section 409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

  (b)   Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

  (c)   Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

  (ii)   the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election.

  (d)   Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which the customer remits payment to the
Employer. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.

  (e)   Fiscal Year Compensation. A Participant may defer Fiscal Year
Compensation by filing a Compensation Deferral Agreement prior to the first day
of the fiscal year or years in which such Fiscal Year Compensation is earned.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable on the first day of the fiscal year or years to which it applies.

 

11



--------------------------------------------------------------------------------



 



  (f)   Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence; provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).

  (g)   Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable upon receipt and acceptance by the Company
prior to the end of such 30-day period. If the forfeiture condition applicable
to the payment lapses before the end of the required service period as a result
of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.

  (h)   Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

  (i)   “Evergreen” Deferral Elections. Compensation Deferral Agreements will
continue in effect for each subsequent year or performance period. Such
“evergreen” Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. If a Participant allocates Deferrals to a
Specified Date Account, the Participant shall designate the Plan Year in which
such Deferrals are to be paid pursuant to Section 6.1(c); provided, however
that, unless otherwise established by the Committee, the Plan Year so designated
may not be earlier than the second Plan Year that follows the Plan Year in which
such Compensation is credited to an Account.

 

12



--------------------------------------------------------------------------------



 



4.4   Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

4.5   Vesting. Participant Deferrals shall be 100% vested at all times;
provided, however, that in the event a Participant forfeits any amount under a
Long-Term Retention Agreement between the Participant and the Company, any
portion of which was deferred under this Plan, the corresponding portion of the
Participant’s Account Balance hereunder (including any Earnings thereon) shall
be subject to forfeiture on the same terms and conditions set forth in such
Long-Term Retention Agreement.

4.6   Cancellation of Deferrals. The Committee may permit a Participant to
cancel the Participant’s Deferrals: (i) for the balance of the Plan Year in
which an Unforeseeable Emergency occurs, (ii) if the Participant receives a
hardship distribution under the Employer’s qualified 401(k) plan, through the
end of the Plan Year in which the six month anniversary of the hardship
distribution falls, and (iii) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph).

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
for a Plan Year to any Participant in any amount determined by the Participating
Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account as of the last day of the Plan Year. A
Participant must be actively employed on the last day of a Plan Year (or have
Separated from Service due to death or Retirement) in order to receive a Company
Contribution for such Plan Year.

5.2   Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
governing employer contributions under the Company’s qualified 401(k) plan. All
Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the Disability of the Participant while actively employed,
(ii) the Retirement of the Participant, or (iii) a Change in Control. The
Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

 

13



--------------------------------------------------------------------------------



 



Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service due
to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. The Retirement Benefit shall be based on the value of that Account(s)
as of the end of the Plan Year in which Separation from Service occurs or such
later date as the Committee, in its sole discretion, shall determine. Payment of
the Retirement Benefit will be made or begin during the first 60 days of the
Plan Year following the Plan Year in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
(1) the Retirement Benefit shall be based on the value of that Account(s) as of
the date specified above or, if later, the end of the sixth month following the
month in which Separation from Service occurs; and (2) payment will be made on
(or as soon as administratively practicable following) the date specified above
or, if later, on (or as soon as administratively practicable following) the
first day of the seventh month following the month in which such Separation from
Service occurs. If the Retirement Benefit is to be paid in the form of
installments, any subsequent installment payments to a Specified Employee will
be paid during the first 60 days of each Plan Year following the Plan Year in
which the first installment was made.

  (b)   Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death, Disability or Retirement, he or she shall be entitled
to a Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the unpaid balances of any
Specified Date Accounts. The Termination Benefit shall be based on the value of
that Account(s) as of the end of the month in which Separation from Service
occurs or such later date as the Committee, in its sole discretion, shall
determine. Payment of the Termination Benefit will be made on (or as soon as
administratively practicable following) the first day of the month following the
month in which Separation from Service occurs; provided, however, that with
respect to a Participant who is a Specified Employee as of the date such
Participant incurs a Separation from Service, the Termination Benefit shall be
based on the value of that Account(s) as of the end of the sixth month following
the month in which Separation from Service occurs and payment will be made on
(or as soon as administratively practicable following) the first day of the
seventh month following the month in which such Separation from Service occurs.

 

14



--------------------------------------------------------------------------------



 



  (c)   Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the Plan Year immediately preceding the
designated Plan Year. Payment of the Specified Date Benefit will be made or
begin within the first 60 days of the designated Plan Year.

  (d)   Disability Benefit. Upon a determination by the Committee that a
Participant is Disabled, he or she shall be entitled to a Disability Benefit.
The Disability Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. If the Participant is eligible to Retire, the Disability Benefit shall
be based on the value of the Accounts as of the last day of the Plan Year in
which Disability occurs and will be paid within the first 60 days of the
following Plan Year. If the Participant is not eligible to Retire, the
Disability Benefit shall be based on the value of the Accounts as of the last
day of the month in which Disability occurs and will be paid within 60 days
following the Committee’s determination.

  (e)   Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the unpaid balances of any Specified Date Accounts. If payments from
the Retirement/Termination Account had not commenced as of the date of death,
the Death Benefit shall be based on the value of the Accounts as of the end of
the Plan Year in which death occurred, with payment made during the first
60 days of the following Plan Year.

  (f)   Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

15



--------------------------------------------------------------------------------



 



  (g)   Voluntary Withdrawals of Grandfathered Accounts. A Participant or
Beneficiary may elect at any time to voluntarily withdraw all of the vested
amounts credited to his or her Grandfathered Account. If such a withdrawal is
requested, an amount equal to 10% of the vested balance of the Grandfathered
Account shall be forfeited, and the Participant shall not be permitted to make
Deferrals to the Plan in any Plan Year following the Plan Year in which the
withdrawal is made.

6.2   Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over five, ten, 15 or
20 years, as elected by the Participant, or (ii) a lump sum payment of a
percentage of the balance in the Retirement/ Termination Account, with the
balance paid in substantially equal annual installments over a period of five,
ten, 15 or 20 years, as elected by the Participant.

  (b)   Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum.

  (c)   Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

Notwithstanding any election of a form of payment by the Participant, upon the
Participant’s death, Disability, Retirement or Separation from Service, the
unpaid balance of a Specified Date Account shall be paid in accordance with the
provisions applicable to the Retirement, Termination, Disability or Death
Benefit, as applicable.

  (d)   Disability Benefit. A Participant who is entitled to receive a
Disability Benefit shall receive payment of such benefit in a single lump sum,
and any election hereunder to receive payment in any other form shall be
disregarded.

 

16



--------------------------------------------------------------------------------



 



  (e)   Death Benefit. A designated Beneficiary who is entitled to receive a
Death Benefit shall receive payment of such benefit in accordance with the
Payment Schedule applicable to the Retirement, Termination or Disability
Benefit, as applicable, if death occurs after distribution of such benefits have
commenced. If death occurs prior to the Participant’s Retirement, Separation
from Service or Disability, the Death Benefit shall be paid in a lump sum,
unless the Participant had elected to have the Death Benefit paid in annual
installments over five, ten, 15 or 20 years.

  (f)   Change in Control. Notwithstanding anything to the contrary contained
herein, a Participant will receive his or her Retirement or Termination Benefit
in a single lump sum payment equal to the unpaid balance of all of his or her
Accounts if Separation from Service occurs within 24 months following a Change
in Control.

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.

  (g)   Small Account Balances. The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B), provided the payment represents the complete
liquidation of the Participant’s interest in the Plan.

  (h)   Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

  (i)   Amounts allocated to Company Stock. Any portion of a Participant’s
Account that is payable in Company Stock in accordance with Section 8.6 shall be
paid in a single lump sum in an equivalent number of shares of Company Stock at
the time distribution is otherwise scheduled to commence hereunder.

 

17



--------------------------------------------------------------------------------



 



  (j)   Payments from Grandfathered Accounts. The forms of payment from
Grandfathered Accounts are the same as the forms of payment set forth above,
except as noted below:

  a.   Deferrals allocated to a Grandfathered In-Service Account shall be paid
in a single lump sum.

  b.   In the event of the death of the Participant after payment of the
Retirement, Termination or Disability Benefit has commenced, the Committee may
in its discretion pay the remaining vested balance to the Beneficiary in a
single lump sum. In the event of the death of the Participant prior to his or
her Retirement, Separation from Service, or Disability, the Committee may elect
in its sole discretion to pay the Death Benefit in a single lump sum or in
annual installments over not more than five years, if the vested Account balance
at the time of death is less than $25,000.

  c.   Disability is defined in accordance with the terms of the Grandfathered
Plan and results in entitlement to a benefit only if the Participant is
otherwise eligible to Retire or if the Committee in its discretion determines to
treat the Participant as having Separated from Service.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Notwithstanding
the foregoing, prior to January 1, 2009, the Committee may permit a Participant
to modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, and without regard to Sections 7.2, 7.3 and 7.4 hereof, provided such
modification complies with the requirements of IRS Notice 2007-86.

7.2   Time of Election. The date on which a modification election is submitted
to the Committee must be at least 12 months prior to the date on which payment
is scheduled to commence under the Payment Schedule in effect prior to the
modification.

7.3   Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.

 

18



--------------------------------------------------------------------------------



 



7.4   Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

7.5   Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules of any other Accounts.

7.6   Modifications to Grandfathered Accounts. Notwithstanding the preceding
provisions of this Article VII, a Participant may modify the time at which
payment of Deferrals attributable to a Grandfathered In-Service Account will be
made only if the election is made no later than the first day of the Plan Year
immediately preceding the Plan Year in which the In-Service Account would
otherwise be paid and the new distribution date is at least two Plan Years after
the Plan Year in which the Grandfathered In-Service Account would otherwise be
paid. A Participant may modify the Payment Schedule applicable to a
Grandfathered Retirement Benefit annually, provided the form is submitted at
least three years prior to the Participant’s Retirement.

Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

8.2   Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).

8.3   Investment Options. Investment options will be determined by the
Committee, and may include a “Declared Rate Fund” which shall be credited with
interest at a fixed rate declared annually by the Company prior to the beginning
of each Plan Year. The Committee, in its sole discretion, shall be permitted to
add or remove investment options from the Plan menu from time to time, provided
that any such additions or removals of investment options shall not be effective
with respect to any period prior to the effective date of such change.

8.4   Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

 

19



--------------------------------------------------------------------------------



 



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.
The Committee may require that a minimum percentage of a Participant’s Account
be allocated to any Declared Rate Fund.

8.5   Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

8.6   Company Stock. Notwithstanding any provision herein to the contrary, if a
Participant elects to defer payment under the Plan of an award that by its terms
is payable in Company Stock, such payment shall be made in shares of Company
Stock at the time and in the manner prescribed under the Plan. The award will
continue to be subject to the adjustment provisions of the applicable plan
and/or award agreement. In the event that the Company Stock is no longer
publicly traded, the Committee may make reasonable provision for such award to
be paid in cash or other property as appropriate in the circumstances. In no
event shall any portion of any such deferral be allocated to any investment
option offered under the Plan.

8.7   Dividend Equivalents. Dividend equivalents with respect to Company Stock
will be credited to the applicable Accounts in the form of additional shares or
units of Company Stock.

 

20



--------------------------------------------------------------------------------



 



Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

9.2   Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, upon or after a
Change in Control, neither the Committee nor the officer described above shall
have authority to direct investment of trust assets under any rabbi trust
described in Section 11.2 (which authority shall be exercised by the trustee of
any such trust in accordance with the terms of the trust agreement).
The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.

9.3   Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

21



--------------------------------------------------------------------------------



 



9.4   Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

9.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

9.6   Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant.

10.3   Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

10.4   Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

 

22



--------------------------------------------------------------------------------



 



Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

11.2   Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.

  (b)   Disability Benefits. Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.

 

23



--------------------------------------------------------------------------------



 



  (c)   Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol, or
other similar criterion that was relied upon in making the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.

 

24



--------------------------------------------------------------------------------



 



  (b)   Disability Benefits. Appeal of a denied Disability benefits claim must
be filed in writing with the Appeals Committee no later than 180 days after
receipt of the written notification of such claim denial. The review shall be
conducted by the Appeals Committee (exclusive of the person who made the initial
adverse decision or such person’s subordinate). In reviewing the appeal, the
Appeals Committee shall: (i) not afford deference to the initial denial of the
claim, (ii) consult a medical professional who has appropriate training and
experience in the field of medicine relating to the Claimant’s disability and
who was neither consulted as part of the initial denial nor is the subordinate
of such individual, and (iii) identify the medical or vocational experts whose
advice was obtained with respect to the initial benefit denial, without regard
to whether the advice was relied upon in making the decision. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 45 days following receipt of the appeal (or within 90 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. Following its review of any additional information
submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim.

  (c)   Contents of Notice. If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

  (d)   For the denial of a Disability benefit, the notice will also include a
statement that the Appeals Committee will provide, upon request and free of
charge: (i) any internal rule, guideline, protocol or other similar criterion
relied upon in making the decision, (ii) any medical opinion relied upon to make
the decision, and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

 

25



--------------------------------------------------------------------------------



 



12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

12.4   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.

 

26



--------------------------------------------------------------------------------



 



12.5   Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

12.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a panel of three (3) arbitrators. Arbitration shall be conducted
in accordance with the following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within
21 days, the parties shall meet and each select an arbitrator, and such
arbitrators shall jointly select a third arbitrator, who shall together shall
comprise the panel of three (3) arbitrators. The arbitration shall be
administered exclusively in Orange County, California, by the American
Arbitration Association in accordance with its Commercial Arbitration Rules.
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrators, a hearing shall be conducted before such arbitrators at a time and
a place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrators after consultation with the parties. Within
30 days of the conclusion of the arbitration hearing, the arbitrators shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrators’ award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrators, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses. The arbitrators shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrators shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that it would be entitled to summary judgment if the matter had been
pursued in court litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

27



--------------------------------------------------------------------------------



 



The decision of the arbitrators shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

 

28



--------------------------------------------------------------------------------



 



Article XIII
General Provisions

13.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

13.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

13.3   No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

13.4   Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

RETIREMENT, SEVERANCE, AND ADMINISTRATIVE COMMITTEE
WESTERN DIGITAL CORPORATION
20511 LAKE FOREST DRIVE
LAKE FOREST, CA 92630
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

29



--------------------------------------------------------------------------------



 



13.5   Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.6   Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.7   Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

13.8   Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (ii) to the conservator or committee or, if none, to the person having
custody of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

13.9   Governing Law. To the extent not preempted by ERISA, the laws of the
State of California shall govern the construction and administration of the
Plan.

 

30